FILED
                                                               14-0692
                                                               2/27/2015 10:19:55 AM
                                                               tex-4309902
                                                               SUPREME COURT OF TEXAS
                                                               BLAKE A. HAWTHORNE, CLERK

                              No. 14-0692


                          In the
                  Supreme Court of Texas
                         THE STATE OF TEXAS,
                                          Petitioner,
                                   v.
ONE (1) 2004 LINCOLN NAVIGATOR, VIN # 5LM FU27RX4LJ28242
                                         Respondent.


                          On Appeal from the
         105th Judicial District Court of Nueces County, Texas


             UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF ON THE MERITS



TO THE HONORABLE TEXAS SUPREME COURT:

     Petitioner, The State of Texas, moves to extend the time to file its

brief on the merits, pursuant to Texas Rules of Appellate Procedure

10.5(b) and 53.7(f).

     The brief on the merits is currently due on March 2, 2015.

Petitioner seeks a 30-day extension, creating a new deadline of April 1,

2015. Petitioner requests this extension because of the press of other
professional commitments. This is Petitioner’s first extension request,

and no party opposes the extension.

     Accordingly, Petitioner respectfully requests that the Court grant

an extension of time for filing its brief on the merits to April 1, 2015.


                                  Respectfully submitted.

                                  KEN PAXTON
                                  Attorney General of Texas

                                  CHARLES E. ROY
                                  First Assistant Attorney General

                                  SCOTT A. KELLER
                                  Solicitor General

                                  /s/ J. Campbell Barker
                                  J. CAMPBELL BARKER
                                  Deputy Solicitor General
                                  State Bar No. 24049125

                                  PHILIP A. LIONBERGER
                                  Assistant Solicitor General

                                  OFFICE OF THE ATTORNEY GENERAL
                                  P.O. Box 12548 (MC 059)
                                  Austin, Texas 78711-2548
                                  Tel.: (512) 936-1698
                                  Fax: (512) 474-2697
                                  cam.barker@texasattorneygeneral.gov

                                  COUNSEL FOR PETITIONER




                                     2
                    CERTIFICATE OF CONFERENCE

     I certify that counsel for all parties have been consulted about this

motion, and none is not opposed.

                                /s/ J. Campbell Barker
                                J. CAMPBELL BARKER


                       CERTIFICATE OF SERVICE

     On February 27, 2015, a true and correct copy of this notice was

served by mail or electronic means on:

Celina Lopez Leon
LAW OFFICE OF SCOTT M. ELLISON, P.L.L.C.
410 Peoples Street
Corpus Christi, Texas 78401
celinamarielopez@gmail.com



                                /s/ J. Campbell Barker
                                J. CAMPBELL BARKER




                                   3